Citation Nr: 1040083	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 1980 
and from December 1980 to October 1997.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision issued in February 
2007, in which the RO, in pertinent part, continued the Veteran's 
10 percent rating of low back strain.  

In July 2008, the Veteran testified at an RO hearing before a 
Decision Review Officer (DRO); a copy of the hearing transcript 
is in the record.  Following that hearing, an August 2008 DRO 
decision assigned a 20 percent rating for low back strain, 
effective June 14, 2006.  As the Veteran is presumed to seek the 
maximum available benefit for a disability, the claim for an 
increased rating remains viable on appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The issue of entitlement to depression as secondary to low 
back strain was raised during the DRO hearing, but has not 
been adjudicated by the agency of original jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.


FINDING OF FACT

During the appellate period, the Veteran's low back strain has 
not been manifested by forward flexion of the thoracolumbar spine 
of 30 degrees or less, or by ankylosis of the thoracolumbar, or 
of the entire, spine. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.951, 4.1-4.10, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Code 
5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159.  

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, 
a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.  The U. 
S. Court of Appeals for Veterans Claims (Court) also had held 
that at a minimum, adequate VCAA notice in an increased rating 
claim required that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores v. Peake (Vazquez-
Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-
Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 
2009).  In the latter case, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case (SOC) or a supplemental SOC (SSOC), is sufficient to 
cure a timing defect). 

In an October 2006 pre-rating letter, the RO provided notice to 
the Veteran regarding what information and evidence was needed to 
substantiate his claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA, consistent 
with the statutory and regulatory requirements and the holdings 
in Dingess.  Further, in an SOC issued in June 2007, the RO set 
forth the criteria for an increased rating for spinal strain and 
readjudicated the claim, which is sufficient under Dingess and 
Vazquez-Flores I and II.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the issues on appeal decided 
herein.  Any such error is deemed harmless and does not preclude 
appellate consideration of the issue on appeal.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Veteran's service treatment records, service 
department and VA treatment records, and a hearing transcript 
have been associated with the record.  Additionally, she has been 
afforded two VA examinations.  The Board finds these 
examinations, along with the post-service treatment records, are 
adequate for rating purposes; this is especially so here where 
the Veteran is not shown to have ankylosis of the thoracolumbar, 
or of the entire, spine.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran and 
her representative, on her behalf.  In sum, there is no evidence 
of any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.

II. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts found.  
This practice is known as "staged" ratings."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Under the General Rating Formula for Diseases and Injuries of the 
Spine effective September 26, 2003, Diagnostic Code 5237 for 
lumbosacral strain, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a maximum 100 percent 
rating; while unfavorable ankylosis of the entire thoracolumbar 
spine is given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 percent 
rating.  Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board notes that the Veteran has not been diagnosed with 
intervertebral disc syndrome (IVDS) nor with arthritis of the 
lumbar spine; therefore, the Board finds that the Veteran's 
service-connected low back disability is appropriately rated 
under Diagnostic Code 5237 for lumbosacral strain.

Effective September 26, 2003, the Board notes that the 
regulations no longer require the orthopedic and neurologic 
manifestations to be evaluated separately and then combined.  
Rather, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, are to be evaluated under an appropriate diagnostic 
code.  General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Plate V.

Neurological manifestations are generally rated by analogy to 
neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 and 8720, for paralysis of the sciatic 
nerve.  See 38 C.F.R. §§ 4.20, 4.27, and 4.124a (2010).  Under 
Diagnostic Code 8520, disability ratings of 10 percent, 20 
percent, and 40 percent are assignable for incomplete paralysis 
which is mild, moderate or moderately severe, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis with 
marked muscular atrophy.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 and 8720.  

The Board also points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which a claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion (see 
Johnson v. Brown, 
9 Vet. App. 7 (1996)).

Historically, in an October 1998 rating decision issued in 
November 1998, the RO, in pertinent part, granted service 
connection for low back strain and assigned an initial 10 percent 
rating, effective November 1, 1997.  This decision was based on 
service treatment records showing treatment for low back strain 
on several occasions during military service.  As noted above, in 
an August 2008 rating action, a 20 percent rating was assigned 
for low back strain, effective June 14, 2006, the date of receipt 
of the Veteran's increased rating claim.

An August 2005 VA primary care note reflects an assessment of low 
back pain, likely lumbar strain with normal x-rays.  The Veteran 
was taking 800 mg of Motrin twice a day and Tylenol as needed.  
When seen in November 2005, she complained of constant joint 
pain/ache since injuring her back in 1991.  She was taking 800 mg 
of ibuprofen.  At a May 2006 follow-up, the Veteran complained of 
some radiation of low back pain to the legs.  She took ibuprofen 
with some relief, used a heating pad and had bought a special 
mattress.  The Veteran reported flare-ups four times a month and 
indicated the she had missed work and slept on the floor.  On 
examination, the spine was tender to palpation at L4-L5 and 
straight-leg raising was positive, bilaterally, causing pain in 
the buttocks and post thigh.  

At an October 2006 VA examination, she complained of constant 
7/10 pain, increasing to 10/10 for no specific reason.  When this 
happens she is not able to do anything and, if she is at work, 
has to go home.  The pain decreases in a day and is relieved by 
medications and rest.  Her lower back was not reported to be 
swollen, hot, red, stiff, weak, or unstable.  She had had about 
two to three flare-ups per month since her last evaluation in May 
2006.  The Veteran does not bend, do sit-ups, push-ups or cardio 
workout like she use to in the past.  She reported leaving work 
eight times in the past year due to pain.  On examination, there 
was pain on motion, against resistance and on repetitive motion.  
There was no edema, tenderness, guarding, redness, heat, 
instability, weakness, abnormal movement or muscle spasm.  
Thoracolumbar range of motion was: forward flexion to 95 degrees, 
extension to 20 degrees, bilateral lateral flexion to 40 degrees, 
left lateral rotation to 35 degrees and right lateral rotation to 
25 degrees.  The Veteran was able to perform straight-leg raising 
to 60 degrees with no radiation or pain.  She ambulated without 
assistance in high heels.  She was erect and posture and gait 
were normal.  The Veteran was able to walk on toes and heels and 
to perform squatting without pain.  Sensory examination showed no 
gross sensory defect to light touch.  Muscle strength was 5/5 
throughout, bilaterally.  Deep tendon reflexes were symmetric.  
October 2006 x-rays revealed mild disc space narrowing and normal 
physiologic curvature without significant spondylolisthesis.  The 
vertebral bodies were normal in height.  May 2006 x-rays had 
shown no evidence of fractures or arthritic changes.  The 
diagnosis was lower back contusion, ongoing symptoms were as 
likely as not secondary to this.  

A November 2006 magnetic resonance imaging (MRI) revealed disc 
protrusion at L5-S1.  A February 2007 VA primary care note 
reflects continuing complaints of intermittent pain, generally 
responding to NSAIDs.  The spine was tender to palpation at L4-
S1.  The assessment was low back pain, continue NSAIDs as needed 
but avoid routine use and consider referral to rehab medicine for 
strengthening exercises.  In May 2007, the Veteran complained of 
back pain.  On examination, straight-leg raising was positive on 
the left.  Sensory examination was grossly intact to light touch, 
pinprick, vibration and proprioception in all four extremities.  
Stance and toe, heel and tandem gait were normal.  The assessment 
included chronic low back pain.  She was given a back brace and 
Tramadol was prescribed.  

During a February 2008 VA examination, the Veteran complained of 
stiffness, constant stabbing pain at a level of 10, elicited by 
physical activity and stress and relieved by rest and medication, 
Motrin.  She stated that her condition had not resulted in any 
incapacitation.  On examination, her posture and gait were within 
normal limits.  She required a brace of ambulation for support.  
There was no evidence of radiating pain on movement.  Muscle 
spasm was absent.  Tenderness was noted on examination described 
as midline.  Straight-leg raising was negative bilaterally.  
There was no ankylosis of the spine.  Range of motion of the 
thoracolumbar spine was: forward flexion to 80 degrees, extension 
to 20 degrees, and bilateral lateral flexion and rotation to 25 
degrees, all with pain at extremes.  Joint function was 
additionally limited after repetitive use by pain, fatigue, and 
lack of endurance with pain having the major functional impact.  
After repetitive use, the Veteran was not limited by weakness or 
incoordination.  There were no signs of IVDS with chronic or 
permanent nerve root involvement.  Motor and sensory function of 
the lower extremities was within normal limits.  Knee and ankle 
jerks, right and left, were 1+.  Lumbar spine x-rays were normal.  
The diagnosis was lumbosacral strain.

At her July 2008 hearing, the Veteran indicated that her pain on 
a daily basis was between 7 and 8 on a scale of 1 to 10 and, at 
times, the pain would radiate down her legs.  She took 800 mg of 
Motrin daily for relief.  At one time, she had had two steroid 
shots in her back.  The Veteran reported receiving physical 
therapy three times while on active duty and only once since her 
retirement from the military, between 2003 and 2004.  She cannot 
bend properly and estimated that she has missed twelve to fifteen 
days of work since January 2008.  Her job as a supervisor does 
not require her to do a lot of lifting or pulling.  However, 
sitting too long in one spot makes the pain greater.  She has a 
back brace but has not been told that she has arthritis.  The 
Veteran reported that she could walk a mile before suffering 
discomfort.  She denied muscle spasms and likened her pain to 
someone punching her in the back.

Considering the pertinent evidence in light of the above-noted 
criteria, the Board finds that the preponderance of the evidence 
is against a rating in excess of 20 percent for the Veteran's 
lumbar spine disability, for the entire period under 
consideration.

During the appeal period, as the Veteran's range of thoracolumbar 
motion has been more than 30 degrees in forward flexion, combined 
range of motion has been 105 degrees or greater, and she is not 
noted to have ankylosis of the thoracolumbar, or of the entire, 
spine, the Board finds that her symptomatology warrants no more 
than a 20 percent rating for low back strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  Although VA treatment records reflect that 
the Veteran has had tenderness across the lumbar spine, along 
with painful motion, generally, the Veteran has had normal 
strength and muscle tone.  At times, repetitive motion has 
resulted in some fatigability and weakness, which have been taken 
into consideration in finding that a 20 percent rating is 
warranted.  Further, as the rating criteria provide that 
disabilities of the spine are rated based on limitation of motion 
with or without symptoms such as pain (whether or not it 
radiates), the Board finds that the DeLuca factors do not provide 
a basis for assignment of any higher rating for the Veteran's 
service-connected low back strain.

The above determinations are based on consideration of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that assignment of any higher rating on an extraschedular 
basis is not warranted.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the June 2007 SOC).  There has been no showing that, during any 
period under consideration, the Veteran's service-connected low 
back strain, alone, has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating).  During the 2008 VA examination, the Veteran reported 
that her condition had not resulted in any incapacitation.  She 
has not required surgery and only occasional use of a back brace.  
And, although she has missed some work due to low back pain, such 
is contemplated by the current rating criteria.  There also is no 
objective evidence that her low back disability has necessitated 
hospitalization.  In this case, the primary symptomatology 
associated with the Veteran's low back disability, pain, 
tenderness, and some limitation of motion and occasional lack of 
endurance and fatigability, are adequately contemplated under the 
relevant criteria for rating disabilities of the spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5237; see also 38 C.F.R. §§ 4.40, 
4.45.  Accordingly, referral for extraschedular consideration is 
not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In the absence of evidence of such factors as those 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, pursuant to Francisco and Hart, 
the Board concludes that a rating in excess of 20 percent for the 
Veteran's low back disability must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a rating in excess of 20 percent during the 
appeal period, to include staged ratings, that doctrine is not 
for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to her service-connected low 
back strain.  Nor does the Veteran so claim.  Therefore, remand 
or referral of a claim for a total rating due to individual 
unemployability (TDIU) is not necessary under the Court's ruling 
in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 20 percent for low back strain is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


